     JAMES A. ORONOZ, ESQ.
 1   Nevada Bar No. 6769
 2   ORONOZ & ERICSSON, LLC
     1050 Indigo Drive, Suite 120
 3   Las Vegas, Nevada 89145
     Telephone: (702) 878-2889
 4   Facsimile: (702) 522-1542
     jim@oronozlawyers.com
 5
     Attorney for Tiffany Henderson
 6
 7
                                UNITED STATES DISTRICT COURT
 8
                                        DISTRICT OF NEVADA
 9
10                                                    )
                                                      )
11                                                    )
     UNITED STATES OF AMERICA,                        )   CASE NO: 2:18-cr-356-APG-DJA-2
12              Plaintiff,                            )
                                                      )   STIPULATION AND ORDER TO
13                                                    )   CONTINUE SENTENCING
                     vs.                              )
14                                                    )   (Third Request)
     TIFFANY TIARRA HENDERSON,                        )
15              Defendant.                            )
                                                      )
16                                                    )
                                                      )
17                                                    )
                                                      )
18
19          IT IS HEREBY STIPULATED AND AGREED by Tiffany Henderson, by and

20   through her attorney, JAMES A. ORONOZ, ESQ., and the United States of America, by and

21   through PETER S. LEVITT, ESQ., Assistant United States Attorney, that the sentencing

22   hearing currently scheduled for March 10, 2020, at 9:00 a.m., be vacated and continued at

23   least forty-five (45) days past the current sentencing date to a date and time that is convenient

24   to this Honorable Court.

25          The request for a continuance is based upon the following:

26          1.      Defense Counsel is finalizing issues for the upcoming sentencing and requires
                    additional time to finish gathering mitigation documents prior to the sentencing.
27
28          2.      Defendant Tiffany Henderson is not in custody, and she has no objection to the
                    continuance.

                                                     1
 1
            3.     Defense Counsel for has spoken to AUSA Peter Levitt, and he agrees to the
 2                 continuance.

 3          4.     The additional time requested herein is not sought for purposes of delay.
 4
            5.     The additional time requested by this Stipulation to Continue Sentencing is
 5                 reasonable pursuant to Fed.R.Crim.P. 32(b)(2), which states that the “court may,
                   for good cause, change any time limits prescribed by this rule.”
 6
 7          6.     Additionally, denial of this request for continuance could result in a miscarriage
                   of justice.
 8
 9
     DATED: March 2, 2020
10
     Respectfully submitted,
11
12   /s/ James A. Oronoz        .                /s/ Peter S. Levitt
13   James A. Oronoz, Esq.                       Peter S. Levitt, Esq.
     Oronoz & Ericsson, LLC                      Assistant United States Attorney
14   1050 Indigo Drive, Suite 120                501 Las Vegas Boulevard, South, Suite 1100
     Las Vegas, Nevada, 89145                    Las Vegas, Nevada, 89101
15   Attorney for Tiffany Henderson              Attorney for the United States of America
16
17   IT IS HEREBY ORDERED that the Sentencing Hearing currently scheduled for March 10,
     2020, at 9:00 A.M., be continued to April 29, 2020, at 10:30 A.M., in courtroom 6C.
18
19
20
21   DATED this 3rd day of March, 2020.

22
23
                                                ________________________________________
24
                                                    UNITED STATES DISTRICT JUDGE
25
26
27
28


                                                    2
